Judgment and order affirmed, with costs. (Cf. Pezzo v. Paterno, 302 N. Y. 884.) All concur, except Williams, P. J., who dissents and votes to reverse and to grant a new trial on the ground that the determination inherent in the verdict that the plaintiff was free from contributory negligence was against the weight of evidence. (Appeal from judgment of Erie Trial Term for plaintiff in a negligence action. The order denied a motion for a new trial.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.